Citation Nr: 0516813	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-30 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The appellant was a member of the Army National Guard (ARNG) 
from March 1977 to May 2001.  She had active duty for 
training from November 1976 to March 1977.  In addition, she 
had full-time service in ARNG, in the Active Guard Reserve 
(AGR) under the authority of 32 U.S.C.A. § 502(f), from June 
1982 to October 1984 and from June 1987 to July 1988.  The 
appellant also had inactive duty of training (INADUTRA) 
during her service.

This appeal arises from a March 2003 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans' Affairs which denied the appellant's claim for 
service connection for rheumatoid arthritis.  In April 2005, 
the appellant testified in a hearing before the undersigned 
Veterans Law Judge.


FINDINGS OF FACT

The veteran does not have rheumatoid arthritis that was 
initially manifested during a period of active military 
service, nor during a period of active duty for training.


CONCLUSION OF LAW

The appellant does not have rheumatoid arthritis that was 
incurred or aggravated during a period of active military 
service. 38 U.S.C.A. §§ 101, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service and 
who was discharged or released under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002); see also 38 
C.F.R. § 3.1(d) (2004).  The term "active military, naval, or 
air service" includes: (1) active duty; (2) any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  See 38 
U.S.C.A. § 101(21)-(24) (West 2002); 38 C.F.R. § 3.6(a)-(d) 
(2004).

To establish status as "veteran" based on ACDUTRA, an 
appellant must establish that she was disabled resulting from 
a disease or injury incurred in or aggravated during the line 
of duty during that period.  38 U.S.C.A. § 101; 38 C.F.R. §§ 
3.1, 3.6; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
Once an appellant has carried the initial burden of 
establishing "veteran" status or that the person upon whose 
military service the claim is predicated has "veteran" 
status, he/she is entitled to compensation for a disability 
resulting from personal injury suffered in or a disability 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).

If the appellant does not qualify as a "veteran" with respect 
to a particular claim, the appellant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
Paulson v. Brown, 7 Vet. App. at 470- 71.  

The appellant was a member of with the Army National Guard 
from March 1977 to May 2001 and she has alleged that service 
connection should be established for the condition in issue 
because it was incurred during this time frame.  However, as 
can be seen from the above discussion, service connection can 
only be granted for a disease or injury incurred or 
aggravated in active military service.   In other words, she 
would have to establish that the rheumatoid arthritis was 
incurred during a period of active duty for training without 
benefit of legal presumptions.  Having been diagnosed with a 
disease while a member of the National Guard is not 
sufficient.  Incurrence or aggravation during a period of 
active duty or active duty for training is the prerequisite 
for an award of service connection for the claimed disease in 
this case.  The appellant, however, has not demonstrated by 
competent evidence that the rheumatoid arthritis was incurred 
or aggravated during any such period of active duty for 
training.  While it appears she may have had a few weeks of 
active duty for training (commonly referred to as summer 
camp) during the 1995-96 time frame, she has not provided any 
competent evidence that the disease was initially manifested 
during any such two week period of training.  It is 
reiterated that it is not sufficient to show that it was 
diagnosed while she was a member of the National Guard; 
rather, it must be shown to have been incurred or aggravated 
during one of those short periods of time when she was on 
active duty for training.    

As a general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) existence of a 
current disability; (2) existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred therein.  See 
Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

The claims file contains a November 2004 letter from Gregory 
Middleton, M.D., stating that the appellant was first 
diagnosed with rheumatoid arthritis by Dr. William Kim in 
February 1997.  According to Dr. Middleton, the appellant 
"just had symptoms for a very brief period of time prior to 
that."  In her September 2001 application, the appellant 
alleged that she developed rheumatoid arthritis in March 
1995.  She reiterated that assertion in her April 2005 
hearing testimony, stating that she first developed pain in 
her feet and was diagnosed with rheumatoid arthritis in 1995.  
She reported having good health until that time.   The 
appellant also testified that the initial manifestation of 
arthritis occurred while she was in reserve status.  

According to the appellant's own testimony, she did not 
develop arthritis during a period of active duty or active 
duty for training.  Rather, she developed symptoms and was 
diagnosed in 1995,  but there is nothing to suggest that she 
was on duty status at the time.  Because the appellant did 
not develop rheumatoid arthritis during active duty for 
training, her claim must be denied.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the 
appellant's claim, there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).  

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.	The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case. With regard to element (1), above, 
the Board notes that the RO sent the appellant a VCAA notice 
letter in October 2004 that informed her of the type of 
information and evidence necessary to establish her claim for 
entitlement to service connection.  Furthermore, by virtue of 
the rating decision on appeal and the statements of the case 
(SOCs), she was provided with specific information as to why 
her claim was not granted, and of the evidence that was 
lacking for service connection. 

As for elements (2) and (3), the Board notes that the RO's 
October 2004 letter, along with the SOCs, notified the 
appellant of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the VCAA letter informed her that VA was 
responsible for getting records from any federal agency and 
would make reasonable efforts to obtain other records 
relevant to her claim; while the appellant was responsible 
for providing enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a September 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).



B.	Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical and personnel records from the National 
Personnel Records Center (NPRC) and private treatment 
providers.  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Service connection for rheumatoid arthritis is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


